Citation Nr: 1630789	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-14 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for an upper respiratory disorder.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for dry mouth.

5.  Entitlement to service connection for traumatic nasal deformity.

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to a higher initial rating for tinnitus.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include and anxiety disorder, alcoholism, and posttraumatic stress disorder (PTSD). 

9.  Entitlement to a higher, compensable initial rating for bilateral hearing loss.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in February 2015.  A transcript is of record.

Based on the medical evidence of record, and with the understanding reached with the Veteran and his attorney in discussion at the February 2015 hearing, the Board has recharacterized and combined the appealed claims for service connection for an anxiety disorder, alcoholism, and PTSD, into one claim for service connection for an acquired psychiatric disorder to include each of these disorders, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a higher initial rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the appealed claims for service connection for headaches, an upper respiratory disorder, chronic fatigue, dry mouth, traumatic nasal deformity, and sleep apnea, and the appealed claim for a higher initial rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeals by the Veteran have been met with respect to the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for an upper respiratory disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for chronic fatigue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for dry mouth.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for traumatic nasal deformity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim for a higher initial rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran indicated during his February 2015 Board hearing that he wished to withdraw his appealed claims for service connection for headaches, an upper respiratory disorder, chronic fatigue, dry mouth, traumatic nasal deformity, and sleep apnea, and his appealed claim for a higher initial rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board finds that the issues of entitlement to service connection for headaches, an upper respiratory disorder, chronic fatigue, dry mouth, traumatic nasal deformity, and sleep apnea, and the issue of entitlement to a higher initial rating for tinnitus, assigned a 10 percent disability rating, are properly withdrawn from appellate consideration.


ORDER

The appeal as to the claim of entitlement to service connection for headaches is dismissed.

The appeal as to the claim of entitlement to service connection for an upper respiratory disorder is dismissed.

The appeal as to the claim of entitlement to service connection for chronic fatigue is dismissed.

The appeal as to the claim of entitlement to service connection for dry mouth is dismissed.

The appeal as to the claim of entitlement to service connection for traumatic nasal deformity is dismissed.

The appeal as to the claim of entitlement to service connection for sleep apnea is dismissed.

The appeal as to the claim of entitlement to a higher initial rating for tinnitus, rated 10 percent disabling, is dismissed. 


REMAND

Regrettably, the remaining issues on appeal require additional development prior to Board adjudication of these claims. 


Service Connection for a Psychiatric Disorder

The Veteran contends, in effect, that he is entitled to service connection for a psychiatric disorder, claimed as an anxiety disorder, or alcoholism, or PTSD related to experiences in service.  

In a June 2015 appellate brief, the Veteran's attorney called attention to a November 5, 2013 VA medical record with a diagnosis of major depression, and a March 2012 letter from a former treating psychiatrist, N.G., who noted in that letter a reported history of the Veteran having been thought to have had a nervous breakdown due to "events in the operation" in 1972, and receiving a medical discharge to a Miami VA facility following that operation.  The Veteran was reportedly first seen at the Miami VA facility by a psychiatrist, and was told that he did not have to be examined.  He reportedly was then released from medical care and resumed his civilian employment with the U.S. Postal Service.   

The attorney noted that 1972 coincided with the Veteran's December 1972 hernia operation in service which the Veteran had stated caused him difficulties, to which he attributed a psychiatric condition which the Veteran has asserted has persisted from service.  The Veteran additionally alleged that he had several altercations over the course of his duties as a military policeman in service that had affected him.  

The March 2012 letter from a private treating psychiatrist N.G. indicates a possible link between service and current psychiatric disability.  The record also contains a Family Medical Leave Act (FMLA) form completed in March 2008 by the same treating psychiatrist, N.G., stating that the Veteran suffered from a health condition with manifestations including anxiety, depression, and concentration difficulties, with onset in March 2008.  In testimony before the undersigned, the Veteran informed that N.G. had since died, and that he now received care only from VA.  The Board believes that a VA examination is warranted to address the likelihood that the Veteran has a current mental disorder with onset in service or related to his in-service experience.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  

The Veteran received a VA mental health consultation in September 2009, and that examiner assessed generalized anxiety disorder.   While the Veteran then reported a history of treatment for anxiety and depression with prescribed medication, there was no indication then that a mental disorder dated from service.  

The record as a whole contains no confirmed diagnosis of PTSD.  There is also no record of the Veteran having been stationed in Vietnam or of his having engaged in combat, and the Veteran has not contended that he was in Vietnam or engaged in combat.  

The Veteran's military personnel records were obtained in July 2014.   These document that the Veteran was only stationed in the continental United States, including Ft. Jackson, South Carolina; Fort Benning, Georgia; Fort Bliss, Texas; and St. Louis, Missouri.  They and the Veteran's service separation form DD 214 do not reflect that the Veteran received a medical discharge from service.  The Veteran's service treatment records also provide no indication of any psychiatric disorder.  The Veteran's service examination in November 1972 indicates that the Veteran was found to be psychiatrically normal.  In his report of medical history in November 1972, the Veteran also denied any history of mental health symptoms.  Regarding the Veteran's reports of service-relate mental difficulties, service records only confirm the Veteran's duties as an M.P., and his hernia operation in December 1972.  

At his hearing, the Veteran expressed that after his in-service hernia surgery he had difficulty trusting or interacting with people.  The Veteran is competent to address his history of symptoms of disability, and these statements of symptoms related to in-service experiences indicate the possibility of a service-related mental disorder.  The Veteran has yet to be afforded a VA examination addressing his claim for service connection for a psychiatric disorder.  

Also in testimony, the Veteran expressed difficulties he had with VA associated with post-service surgery performed on his nose.  Upon remand examination, the examiner should thus consider the Veteran's testimony regarding difficulties with both in-service and post-service experiences.  
Hearing Loss Evaluation and TDIU

Regarding the Veteran's hearing loss, he was afforded VA examinations in April 2011 and December 2011.  Another VA hearing loss evaluation was conducted in November 2010.  The December 2011 VA examiner noted that the pure tone results were essentially unchanged.  However, the speech discrimination scores at the December 2011 examination were significantly worse than at the prior examinations, and if accurate would warrant a 20 percent evaluation for hearing loss rather than the 0 percent currently assigned based on the April 2011 examination results.  

At his February 2015 hearing before the undersigned, the Veteran testified that he is currently an armed security guard and that they have periodic status checks, some of which he suggested he misses due to his hearing loss.  The VA treatment and examination records inform that the Veteran had a 40-year career with the Post Office prior to retiring, and that he has taken this part-time security guard position in his retirement.  The Veteran is likely to be required to undergo hearing evaluations for work as an armed guard, and these examination results may help to establish the Veteran's level of hearing impairment.  Hence, they are pertinent to the claim and should be sought prior to the Board's adjudication.  Other fitness records from his employer are also pertinent to the Veteran's TDIU claim, and should be obtained.  This development thus also furthers the TDIU claim.  

The Veteran also testified to worsening of his hearing loss, and having received hearing aids in December 2014.  Hence, contemporaneous hearing loss treatment records should be obtained and a new VA examination should be afforded the Veteran to ascertain the current level of impairment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  This examiner should also retrospectively address the discrepancy between December 2011 examination findings and those in November 2010 and April 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records, to include any psychiatric or hearing loss treatment records.  Appropriate efforts should be made to obtain these records with the Veteran's authorization or assistance.  Follow proper notification procedures if records are unobtainable.

2.  Efforts should be made to obtain any records of treatment, evaluation, or hospitalization in December 1972 from the Miami VAMC (to include the Broward VA OPC) or other VA facilities in existence in the Miami-Dade area in December 1972.  Updated treatment records should also be obtained from the Miami VAMC.  Any requests and responses received should be associated with the record.  

3.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask him to complete the form.

With appropriate authorization, records from the Veteran's current or recent employers in his capacity as a part-time security guard should be sought, including any hearing loss evaluations and physical and mental examinations conducted for work fitness, as should records from other identified employers.  All records and responses received should be associated with the record. 

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder present during the period of the claim.  The examiner is requested to review all pertinent records associated with the electronic claims file.  Any necessary tests and studies should be accomplished.  

The examiner should also review past statements by the Veteran.  In particular, the examiner should review the Veteran's February 2015 testimony before the undersigned, to consider the Veteran's stated difficulties following his in-service hernia operation in December 1972, difficulties related to experiences in service as a military police officer (MP), and difficulties following his post-service repair of a deviated septum at a VA facility in 1975.  The examiner should consider whether this testimony supports onset of a psychiatric disorder in service or supports a causal link between service and a current psychiatric disorder.  

The examiner is to diagnose all psychiatric disorders found to be present on examination.

For each diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during the Veteran's period of active military service, or is otherwise causally related to the Veteran's active military service.

If PTSD is diagnosed, the examiner should specifically discuss how each element of that diagnosis is met, and state which stressor events contributed to the diagnosis. 

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as any lay assertions or private medical opinions of record. 

5.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected hearing loss.  The examiner is requested to review all pertinent records associated with the electronic claims file.  Any necessary tests and studies should be accomplished.  

Pure-tone audiometry and Maryland CNC speech recognition tests should be performed.  The examiner should review past hearing loss examination results and endeavor to explain discrepancies between speech recognition scores upon VA examination in April 2011 and speech recognition scores upon VA examination in December 2011, as contrasted with pure tone threshold test results at these examinations and at a VA hearing loss evaluation in November 2010.  If the examiner determines that in order to address the apparent testing discrepancies further testing is needed, such as frequency-specific evoked potential threshold tests, such should be undertaken to the extent feasible.  

The examiner must specifically address the impact of the Veteran's hearing loss on the Veteran's functioning, including work or work-like functioning.  

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions. 


6.  After completing the above development, and any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


